  Case 3:19-cr-00111-MEM Document 5 Filed 04/09/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

                                    NOTICE

UNITED STATES OF AMERICA

      VS
                                                    CASE NO. 3:CR-19-111
NICHOLAS STANLEY


TYPE OF CASE: CRIMINAL


TAKE NOTICE that a proceedings in this case has been SCHEDULED for the time and
place listed below:

PLACE: UNITED STATES DISTRICT COURT                 COURTROOM: 3
       WILLIAM J. NEALON FEDERAL BLDG. &
       UNITED STATES COURTHOUSE
       235 N. WASHINGTON AVE.
       SCRANTON, PA 18501                           DATE AND TIME:
                                                    Wednesday, April 17, 2019
TYPE OF PROCEEDINGS:                                  at 11:00 a.m.

                      INITIAL APPEARANCE AND ARRAIGNMENT

DATE: April 9, 2019
                                         PETER J. WELSH, ACTING CLERK

                                         s/ Barbe H. Sempa
                                         BARBE H. SEMPA

TO: HON. MALACHY E. MANNION, US DISTRICT JUDGE
    ALISAN MARTIN, AUSA
    ROBERT E. BARNES, ESQ.
    DEREK A. JORDAN, ESQ.
    U.S. PROBATION
    U.S. MARSHAL
    CT. REPORTER
